DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 1/25/21.  Applicant amended claims 1, 5, 12-15, 20, 22-24 and added new claims 26, 27. Therefore, claims 1-27 are currently pending in this application.

Claim Objections
Claims 1, 5, 12-15, 20, 22-24 are objected to because of the following informalities:  
	-The status of claims 1, 5, 12-15, 20, 22-24 need to be changed to -- Currently Amended--.  Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-19, 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claims 1, 12 of the amendment filed on 1/25/21, the applicants added the claimed combination including “an intermediate exhaust component positioned between the upstream and downstream exhaust components to form a mixer assembly”, and “the mixer assembly including at least one mixer comprising a single central mixer located in the intermediate exhaust component”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 2-11, 13-19, 23-27 are rejected by virtue of their dependence on claims 1, 12.
The amendment filed 1/25/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

					Claim Rejections - 35 USC §112	

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24, 26, 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
-Claims 22 recite the limitation “the intermediate exhaust component is an open volume that is free from having a mixing element” which contradicts the subject matter of claim 20 upon which they depend.  Claim 20 recites “a single central mixer located in the intermediate exhaust component”.
-Claims 23, 26 recite the limitation “the intermediate exhaust component is an open volume that is free from having a mixing element” which contradicts the subject matter of claim 1 upon which they depend.  Claim 1 recites “a single central mixer located in the intermediate exhaust component”. 
-Claim 24 recite the limitation “the intermediate exhaust component is an open volume that is free from having a mixing element” which contradicts the subject matter of claim 12 upon which they depend.  Claim 12 recites “a single central mixer located in the intermediate exhaust component”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2013/0239546) in view of Bressler et al. (WO-2015/071233) (see US 2016/0356200).
With regards to claims 1, 12:
Levin discloses a vehicle exhaust system comprising:
an upstream exhaust component (104) (see Figure 1) defined by a first outermost diameter;
a downstream exhaust component (121) (see Figure 1) defined by a second outermost diameter;
an intermediate exhaust component positioned between the upstream (104) and downstream exhaust components (121) to form a mixer assembly (see Figure 1), 

    PNG
    media_image1.png
    281
    579
    media_image1.png
    Greyscale

a center portion (110) that connects the inlet and outlet cones, and wherein the inlet cone, outlet cone, and the center portion comprise a mixing volume with the center portion being defined by the third outermost diameter, and wherein the inlet cone is directly connected to an upstream end of the center portion and the outlet cone is directly connected to the downstream end of the center portion; 
an injector opening configured to receive an injector (132) (see Figure 1) to inject fluid into the inlet cone, and 
the mixer assembly including at least one mixer comprising a single central mixer located in the intermediate exhaust component. 
However, Levin fails to disclose that said injector opening in the intermediate exhaust component configured to inject fluid into the intermediate exhaust component.


    PNG
    media_image2.png
    248
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Levin by using an injector that injects fluid into the intermediate exhaust component as taught by Bressler for effectively mixing of the reducing agent with the exhaust gas (see Bressler, par. [0044]).

With regards to claim 2:
The modified Levin discloses the vehicle exhaust system according to claim 1, Levin further discloses wherein the upstream exhaust component (104), downstream exhaust component (121), and intermediate exhaust component between the upstream and downstream exhaust component are coaxial (see Figure 1).

With regards to claim 3:


With regards to claim 4:
The modified Levin discloses the vehicle exhaust system according to claim 1 Levin further discloses wherein the inlet cone increases in diameter from the upstream exhaust component (104) (see Figure 1) to the center portion, and wherein the outlet cone decreases in diameter from the center portion to the downstream exhaust component (121) and wherein the center portion is coaxial with the inlet and outlet cones (see Figure 1).

With regards to claim 6:
The modified Levin discloses the vehicle exhaust system according to claim 5, Bressler further teaches wherein the injector (24) opening is located at the center portion (see Fig. 1).

With regards to claim 7:
The modified Levin discloses the vehicle exhaust system according to claim 6; Levin further discloses at least one deflector (212) (see Fig. 2) to isolate a tip of 

With regards to claim 14:
The modified Levin discloses the vehicle exhaust system according to claim 12, Bressler further discloses wherein the center portion includes the single central mixer (222) (see Figure 2, par. [0029]), and wherein the single central mixer is positioned downstream of the injector (24) opening (see Figure 1).

With regards to claim 15:
The modified Levin discloses the vehicle exhaust system according to claim 14; Levin further discloses that an injector (214) is mounted to the inlet cone (see Figure 3), and wherein the single central mixer (222) includes at least one central deflector (see Figure 2, 3) inclined relative to the center axis and a pair of additional deflectors (295) positioned one on each side of the central deflector and inclined relative to the center axis (see Figures 2, 3).

With regards to claim 16:
The modified Levin discloses the vehicle exhaust system according to claim 15; Levin further discloses wherein the intermediate exhaust component includes at least one deflector (212) (see Figure 2) to isolate a tip of the injector (132) from a main exhaust gas flow entering the intermediate exhaust component (see par. [0042]).


Levin discloses a method of injecting fluid into a vehicle exhaust system comprising:
providing an upstream exhaust component (104) (see Fig. 1) defined by a first outermost diameter and a downstream exhaust component (121) defined by a second outermost diameter;
connecting one end of an intermediate exhaust component to the upstream exhaust component (104) (see Fig. 1) and an opposite end of the intermediate exhaust component to the downstream exhaust component (121) (see Figure 1) to form a mixer assembly, the intermediate exhaust component being defined by a third outermost diameter that is greater than the first and second outermost diameters, and wherein the one end of the intermediate exhaust component comprises an inlet cone connected to the upstream exhaust component (104) (see Fig. 1), and wherein the opposite end comprises an outlet cone connected to the downstream exhaust component (121), and including a center portion that connects the inlet and outlet cones, and wherein the inlet cone, the outlet cone and the center portion comprise a mixing volume with the center portion being defined by the third outermost diameter (see Figure 1), and wherein the inlet cone is directly connected to an upstream end of the center portion and the outlet cone is directly connected to a downstream end of the center portion (see Figure 1);

    PNG
    media_image1.png
    281
    579
    media_image1.png
    Greyscale


generating a swirling flow of exhaust gas in the intermediate exhaust component with at least one mixer (222) (see Fig. 2 below) in the mixing chamber (110) (see par. [0029]); wherein the mixer assembly including at least one mixer that comprises a single central mixer located in the intermediate exhaust component (see Fig. 2).
injecting fluid (using injector 132 in Fig. 1) into the inlet cone to mix with the exhaust gas; and providing an outlet flow of a mixture of fluid and the exhaust gas from the downstream exhaust component.
the inlet cone is directly connected to an upstream end of the mixing volume and the outlet cone is directly connected to the downstream end of the mixing volume.
However, Levin fails to disclose that said injector opening in the intermediate exhaust component configured to inject fluid into the intermediate exhaust component.
Bressler teaches that an injector (24) (see Figure 1) opening in an intermediate exhaust component (22) configured to receive an injector that injects fluid into the intermediate exhaust component.
.

Claim 8-11, 13, 17-19, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US Patent 2013/0239546) in view of Bressler et al. (WO- 2015/071233) (see US 2016/0356200) as applied to claims 1,12 above, and further in view of Solbrig et al. (US Patent 9,605,573).
With regards to claims 8, 11, 17:
The modified Levin discloses the vehicle exhaust system according to claims 1, 12 above; however, Levin fails to disclose wherein the at least one mixer comprises at least a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the first mixer comprises a helix mixer and the second mixer comprises a double swirl mixer.
Solbrig teaches a first mixer (82) (see Figures 2, 3) in an upstream exhaust component (14) (see Figure 2) and a second mixer (98) (see Figure 2) in a downstream exhaust component (not numbered), and wherein the first mixer comprises a helix mixer (see Figure 3), and the second mixer comprises a double swirl mixer (98) (see Figures 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and the first mixer comprising a helix mixer and the second mixer 

With regards to claim 9:
The modified Levin discloses the vehicle exhaust system according to claim 1; however, Levin fails to disclose wherein the at least one mixer comprises at least a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the first mixer comprises a double swirl mixer.
Solbrig teaches a first mixer (82) (see Figures 2, 3) in an upstream exhaust component (14) (see Figure 2) and a second mixer (98) (see Figure 2) in a downstream exhaust component (not numbered), and wherein the first mixer comprises a helix mixer (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and the first mixer being a helix mixer as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).
With regard to the shape of the first mixer, it would have been an obvious matter of design choice to have the first mixer being a double swirl mixer, since it has 

With regards to claims 10, 18:
The modified Levin discloses the vehicle exhaust system according to claims 1, 12 above; however, Levin fails to disclose wherein the at least one mixer comprises at least a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the second mixer comprises a plate that is inclined relative to a center axis of the downstream exhaust component.
Solbrig teaches a first mixer (82) (see Figure 2) in the upstream exhaust component and a second mixer (98) (see Figure 2) in the downstream exhaust component, and wherein the second mixer comprises a plate that is inclined relative to a center axis of the downstream exhaust component (see Figures 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the second mixer comprising a plate that is inclined relative to a center axis of the downstream exhaust component as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).

With regards to claim 13:

Solbrig teaches a first mixer (82) (see Figure 2) in an upstream exhaust component and a second mixer (98) (see Figure 2) in a downstream exhaust component (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).

With regards to claim 19:
The modified Levin discloses the vehicle exhaust system according to claim 12; however, Levin fails to disclose wherein the at least one mixer comprises at least a 
Solbrig teaches a first mixer (82) (see Figure 2) in an upstream exhaust component and a second mixer (98) (see Figure 2) in a downstream exhaust component, and wherein the second mixer comprises a multi-plate mixer to generate a double swirling flow (see Figures 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the second mixer comprising a multi-plate mixer to generate a double swirling flow as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 37-42).

With regards to claim 21:
The modified Levin discloses the method according to claim 20, Levin further discloses that the upstream exhaust component comprises an inlet pipe and the downstream exhaust component comprises an outlet pipe, wherein the inlet cone increases in diameter from the upstream exhaust component (104) to the center portion (see Fig. 1), and wherein the outlet cone decreases in diameter from the center portion to the downstream exhaust component (121), and wherein the center portion is coaxial with the inlet and outlet cones (see Fig. 1).

Solbrig teaches a catalyst (18) upstream of an inlet pipe of a mixer assembly (not numbered) and at least one catalyst (22) downstream of an outlet pipe of the mixer assembly (see Figures 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a catalyst upstream of the inlet pipe and at least one catalyst downstream of the outlet pipe of the mixer assembly as taught by Solbrig for efficiently removing unburned HC and CO and NOx in the exhaust gas (see Solbrig, Col. 3, Lines 21-23, 31-39).

With regards to claim 25:
The modified Levin discloses the vehicle exhaust system according to claim 12, however, Levin fails to disclose a particulate filter and/or catalyst upstream of the upstream exhaust component of the mixer assembly and at least one catalyst downstream of the downstream exhaust component of the mixer assembly.
Solbrig teaches a catalyst upstream of the upstream exhaust component of the mixer assembly and at least one catalyst downstream of the downstream exhaust component of a mixer assembly (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by using a catalyst upstream of the upstream exhaust component of the mixer assembly and at least one catalyst downstream of the downstream exhaust component of the mixer assembly as .

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747